Citation Nr: 0325504	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-07 639	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 18, 1976 decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for residuals of a left nephrectomy, should be reversed on 
the grounds of clear and unmistakable error (CUE).  

2.  Whether a February 18, 1976 decision of the Board, which 
denied service connection for a psychiatric disorder, should 
be reversed on the grounds of CUE.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from June 1972 to 
November 1973.  

In April 2002, the veteran filed a motion wherein he 
maintained that the Board's February 18, 1976, decision, 
which denied service connection for residuals of a left 
nephrectomy and for a psychiatric disorder, should be revised 
or reversed on ground of CUE.  See, 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2002).  This decision constitutes 
the Board's determination on that motion.  


FINDINGS OF FACT

1.  By a decision entered on February 18, 1976, the Board 
denied the issues of entitlement to service connection for 
residuals of a left nephrectomy and entitlement to service 
connection for a psychiatric disorder.  

2.  The correct facts, as they were known at the time of the 
February 18, 1976 decision, were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.  

3.  The Board's February 18, 1976 decision denying service 
connection for residuals of a left nephrectomy and for a 
psychiatric disorder does not contain an error which, had it 
not been made, would have manifestly changed the outcome of 
the claim.  


CONCLUSION OF LAW

The criteria for the revision of the Board's February 18, 
1976 decision, which denied service connection for residuals 
of a left nephrectomy and for a psychiatric disorder, on the 
grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the Board's February 18, 1976 decision, the 
veteran contended that service connection for a nervous 
disorder and for a kidney disability was warranted.  In 
support of this assertion, the veteran cited his service 
medical records which provide evidence of treatment for both 
of these conditions during his active military duty.  

In particular, the service medical records reflect that, in 
July 1973, the veteran underwent bilateral retrograde 
cystography.  The purpose of the procedure was to observe the 
obstruction of his left pelvic kidney.  No disease was found.  
An urogram completed one week later in July 1973 provided 
impressions of bilateral malrotation as well as a pelvic 
kidney on the left.  

In October 1973, the veteran underwent a psychiatric 
evaluation after he had become irrational and belligerent 
while on duty as a security policeman and following a 
reported controversy over the handling of his firearm.  A 
diagnostic impression of situational depression (manifested 
by explosive and irrational behavior) which was super-imposed 
on a basic underlying personality disorder characterized as 
an immature personality disorder was given.  

At the separation examination which was conducted in November 
1973, the veteran reported that he had first experienced 
blood in his urine in July 1973.  The Report of Medical 
History indicates that testing had illustrated bilateral 
malrotation of the veteran's kidneys as well as a pelvic 
kidney on the left side and that a retro-grade cystography 
had shown no obstruction.  At the time of the discharge 
evaluation, the veteran denied any recurrence of hematuria.  
Also at the separation examination, the veteran reported 
having previously experienced, or experiencing at that time, 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  The veteran denied ever having 
experienced loss of memory, amnesia, or periods of 
unconsciousness.  The discharge evaluation demonstrated that 
the veteran's genitourinary and psychiatric systems were 
normal.  

Later in November 1973, the veteran was discharged from 
active military duty.  In June 1974, he underwent a VA 
examination, at which time he reported that, following 
complaints of hematuria and left upper abdominal pain in 
service, an exploratory operation was suggested to determine 
the diagnosis, and hence, treatment.  The veteran refused and 
was discharged from the military hospital.  The veteran 
stated at the post-service evaluation that he had experienced 
only one kidney attack since his separation from active 
military duty.  In addition, he stated that, during service 
in either July or September 1973, he had a nervous breakdown.  

An intravenous pyelogram showed good visualization of the 
right kidney and its ureter which appeared to be within 
normal limits.  A left kidney was never visualized.  No 
abnormality of the bladder was seen.  Following the 
examination, the examiner diagnosed, in pertinent part, a 
possible congenital anomaly of the left kidney, defined as 
aplasia of the left kidney.  

At the June 1974 VA evaluation, the veteran also underwent a 
specialized VA neuropsychiatric examination, at which time he 
described worrying "quite a bit."  A mental status 
evaluation demonstrated that the veteran was pleasant, 
friendly, cooperative, quiet spoken, oriented in all spheres 
with a clear sensorium, a rather quiet individual, not 
particularly tense or ill at ease, and not depressed and that 
he had a well-connected stream of thought, an appropriate 
mood and affect, no psychotic ideation or behavior, and no 
impairment of judgment.  The examiner noted that, although 
the veteran was not too outgoing, he showed no indication 
from his past history in high school or otherwise of a 
behavioral disorder.  

The examiner expressed his opinion that the in-service 
finding of an immature personality "is [not] necessarily 
accurate."  The examiner explained that he did not find the 
veteran to be immature at the time of the post-service 
evaluation.  The examiner concluded that the veteran showed 
no psychiatric illness or disability but that his illness in 
service "should be noted for possible further difficulties 
in the future which might relate back to this episode."  In 
support of this conclusion, the examiner cited an acute 
porphyria with abdominal pain which could produce a bizarre 
behavioral episode on an intermittent basis.  The examiner 
diagnosed a history of an immature personality with an acute 
behavioral situation in service and with no present 
psychiatric disease found at the time of the post-service VA 
psychiatric evaluation.  

Subsequently, between January and February 1975, the veteran 
was hospitalized at the local VA hospital.  Operations and 
procedures which he underwent during this hospitalization 
included a cystoscopy, bilateral retrogrades, and a left 
nephrectomy.  Diagnoses included an ectopic left kidney 
located in the pelvis as well as a right ureteral compression 
due to the left kidney condition.  

Based on this evidence, the Board, in its February 18th, 1976 
decision, denied service connection for residuals of a left 
nephrectomy and for a psychiatric disorder.  With regard to 
the veteran's kidney condition, the Board concluded that the 
evidence showed that the condition present in service (a 
bilateral kidney malrotation and a pelvic kidney on the left) 
and diagnosed during the post-service hospitalization 
(ectopic left kidney located in the pelvis which resulted in 
the need for a left nephrectomy) represented a congenital 
abnormality and that no superimposed pathologic entity was 
shown to have been present during service.  With regard to 
the veteran's psychiatric condition, the Board determined 
that the evidence demonstrated that the veteran was treated 
for a situational depression superimposed upon an immature 
personality and that no chronic acquired psychiatric disorder 
was found to be present during service or on post-service 
psychiatric evaluation.  

In April 2002, the veteran filed a motion in which he asked 
that the Board's February 18, 1976, decision, which denied 
service connection for residuals of left nephrectomy and for 
a psychiatric disorder, be revised or reversed on ground of 
CUE.  See, 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2002).  Specifically, the veteran stated that 
"the Board's February 1976 decision that denied . . . [his] 
kidney and mental impairments manifested in July and 
September 1973 in service is a clear and unmistakable error 
that improperly denied . . . [his] entitlement to total and 
permanent service-connected VA disability compensation rating 
from discharge in November 1973."  

Analysis

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2002).  It is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  See also, Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 1400(a), 20.1401(b) 
(2002).  In order to prevail on such a motion, it must be 
established that there was an error in the Board's 
adjudication and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2002).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 1403(d)(3) (2002).  See also, Baldwin v. West, 13 Vet. 
App. 1, 5 (1999) and Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
CUE).  Similarly, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  See, 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000) and Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2002).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 
698-699 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 
99-7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. 
Cir. Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).  

After a complete and thorough review of the record physically 
before VA on February 18, 1976, the Board concludes that 
there was a tenable basis for that decision.  In reaching 
this conclusion, the Board observes that the evidence of 
record at the time of the February 18, 1976 decision was 
correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the Board's 
February 18, 1976 decision were correctly applied.  

First, the examiner who conducted the June 1974 VA 
examination concluded that the aplasia of the veteran's left 
kidney was a congenital anomaly.  According to the law and 
regulation existing at that time, congenital or developmental 
defects were not diseases or injuries within the meaning of 
legislation providing compensation benefits.  See, 38 C.F.R. 
§ 3.303(c) (1976).  

Furthermore, at the time of the Board's February 1976 
decision, the relevant post-service evidence of record (e.g., 
the report of the June 1974 VA neuropsychiatric examination) 
included the examiner's conclusion that the veteran had no 
psychiatric disease and that he simply had a history of an 
immature personality disorder with an acute behavioral 
situation in service.  According to the law and regulation 
existing at the time of the Board's decision, a present 
disability (resulting from disease or injury incurred in or 
aggravated by service) was required for the grant of service 
connection.  See, 38 U.S.C.A. § 310.  Therefore, because 
there was no error of fact or law that, when called to the 
attention of the later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
February 18, 1976 decision was not clearly and unmistakably 
erroneous.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the February 18, 1976 
decision, were not before the Board or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  See also, Russell 
v. Principi, 3 Vet. App. 310 (1992).  As such, the Board's 
February 18, 1976 decision was not clearly and unmistakably 
erroneous in denying service connection for residuals of a 
left nephrectomy and for a psychiatric disorder.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)).  See also, Holliday v. Principi, 14 Vet. App. 280 
(2001).

In deciding the veteran's CUE motion, the Board has 
considered the applicability of the VCAA.  Importantly, 
however, the Court has held that the VCAA is not applicable 
to motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  




ORDER

The motion to revise or to reverse a February 18, 1976 Board 
decision, which denied service connection for residuals of a 
left nephrectomy and for a psychiatric disorder, on the 
grounds of CUE is denied.  



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



